FILED
                            NOT FOR PUBLICATION                             DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARCUS R. TAYLOR,                                No. 13-15230

               Plaintiff - Appellant,            D.C. No. 3:12-cv-03851-WHA

  v.
                                                 MEMORANDUM*
UNITED STATES PATENT AND
TRADEMARK OFFICE,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Marcus R. Taylor appeals pro se from the district court’s judgment

dismissing his action alleging violations of various federal laws arising from the

alleged leak of his confidential patent disclosure statement. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion the denial of a

motion for leave to amend a complaint, Sylvia Landfield Trust v. City of Los

Angeles, 729 F.3d 1189, 1191 (9th Cir. 2013), and we affirm.

      The district court did not abuse its discretion by denying Taylor leave to

amend his complaint to allege fraud because the United States and its agencies are

immune from claims of fraud under the Federal Tort Claims Act (the “FTCA”),

and, therefore, Taylor’s proposed amendment would have been futile. See id. at

1196 (holding that it is not an abuse of discretion to deny leave to amend where the

district court could reasonably conclude that further amendment would be futile);

Owyhee Grazing Ass’n, Inc. v. Field, 637 F.2d 694, 697 (9th Cir. 1981) (stating

that “claims against the United States for fraud or misrepresentation by a federal

officer are absolutely barred by 28 U.S.C. § 2680(h) [of the FTCA]”).

      We do not consider allegations raised for the first time on appeal regarding

the alleged violation of Taylor’s Fourth Amendment right against the unlawful

seizure of property. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          2                                    13-15230